DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 13-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nunes WO/2010/149217 (Nunes1) in view of Nunes WO/2011/023238 (Nunes2).
	Regarding claims 13, 25, Nunes1 discloses a configuration comprising: 
an overvoltage limitation device having a first overvoltage-limiting component [Fig. 1, 7]; 
a polyphase transformer [Fig. 1, transformer 1] having primary windings and secondary windings [as shown], wherein said secondary windings are connected in a star circuit having a star point [Fig. 1 point 4], said star point being connected to a ground potential by means of said overvoltage limitation device [Fig. 1, star point 4 is connected to ground 6 by means of OV limitation device 5 and 6]; a switch [Fig. 1, 5] being assigned to the first over-voltage limiting component [Fig. 1, switch 5 connected in parallel with 7 as shown].

	Nunes2 discloses a method and a device for overvoltage protection.  Nunes2 discloses an overvoltage protection for protecting an electric system comprising a transformer.  The overvoltage protection device comprising a first overvoltage-limiting component [Fig. 1, 106] and a second overvoltage-limiting component [Fig. 1, 108] which is electrically connected in series with said first overvoltage-limiting component [Fig. 1, 106 and 108 are connected in series as shown], and a switch [Fig. 1, 116] being assigned to the first overvoltage-limiting component [Fig. 1, 116 in parallel with 106, and when the switch is in closed state 116, it short circuits 106 elements and bypasses the element].
	Nunes1 and Nunes2 are analogous overvoltage protection systems.  It would have been obvious to one of ordinary skill in the art at the time of the filing of the filing of the invention to incorporate the overvoltage protection device of Nunes2, into the Nunes1, for the benefit of absorbing and further reducing the overvoltage to lower level.  
	Regarding claim 14, Nunes2 discloses that said switch is connected in parallel with said first overvoltage-limiting component [Fig. 1, the switch 116 is connected in parallel with the arrester 106].
	Regarding claim 15, Nunes2 discloses that said second overvoltage-limiting component is switchless [Fig. 1, the surge arrester 108 is switchless].
claim 16, Nunes2 discloses that said first overvoltage-limiting component and/or said second overvoltage-limiting component form a surge arrester [Fig. 1, 106 and 108 are both surge arresters].
	Regarding claim 17, Nunes2 discloses that said switch is a mechanical switch [Fig. 1, specification indicates that the switch can be any switching means known to the person skilled in the art].
	Regarding claim 18, Nunes2 discloses that said switch is a power electronics switch [Fig. 1, specification indicates that the switch can be any switching means known to the person skilled in the art].
	Regarding claim 19, Nune2 discloses that said switch has a gas section [Fig. 1, specification indicates that the switch can be any switching means known to the person skilled in the art].
	Regarding claim 20, Nunes2 further comprises a tripping apparatus [Fig. 1, 118] connected to said switch, said tripping apparatus is configured in such a way that it closes said switch when a fault occurs on said secondary side of said polyphase transformer [Fig. 1, the control means turns the switch upon detection of overvoltage].
	Regarding claim 21, Nunes1 does not explicitly disclose that the polyphase transformer is configured for a secondary voltage equal to or greater than 36 kV.   However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the secondary voltage equal to or greater than 38 kV, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
claim 22, Nunes2 discloses that said mechanical switch is a vacuum interrupter [specification indicates that the switch can be any switching means known to the person skilled in the art].
Regarding claim 23, Nunes2 discloses that said switch is a power electronics switch having thyristors that are connected in antiparallel [specification indicates that the switch can be any switching means known to the person skilled in the art].
Regarding claim 24, Nunes 1 further comprises a power converter [Fig. 1, VSC 8 is a voltage source converter] connected to said secondary side of said polyphase transformer [Fig. 1, connected to side 3 of the transformer 1], said tripping apparatus is configured in such a way that it closes said switch when a fault occurs in said power converter [the switching device 5 closes when there is a phase to ground fault on the secondary side of the transformer 1]. 
Regarding claim 26, Nunes1 discloses that the fault is a fault that occurs in a
power converter that is connected to the secondary side of the transformer [specification indicates that the single phase to ground fault 10 maybe detected by
detecting an increased DC voltage at the load 8].
Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nunes WO/2010/149217 (Nunes1) in view of Nunes WO/2011/023238 (Nunes2), and further in view of Wambsganss et al. Patent No. US 8,493,754.
Regarding claim 27, Nunes1 discloses a configuration comprising: 
an overvoltage limitation device having a first overvoltage-limiting component [Fig. 1, 7]; 
a polyphase transformer [Fig. 1, transformer 1] having primary windings and secondary windings [as shown], wherein said secondary windings are connected in a star circuit 
	However, Nunes1 does not disclose that the overvoltage limiting device having a first overvoltage-limiting component and a second overvoltage limiting component which is electrically connected in series with said first overvoltage-limiting component.
	Nunes2 discloses a method and a device for overvoltage protection.  Nunes2 discloses an overvoltage protection for protecting an electric system comprising a transformer.  The overvoltage protection device comprising a first overvoltage-limiting component [Fig. 1, 106] and a second overvoltage-limiting component [Fig. 1, 108] which is electrically connected in series with said first overvoltage-limiting component [Fig. 1, 106 and 108 are connected in series as shown], and a switch [Fig. 1, 116] being assigned to the first overvoltage-limiting component [Fig. 1, 116 in parallel with 106, and when the switch is in closed state 116, it short circuits 106 elements and bypasses the element]; a measurement means [Fig. 1, 112, 114] arranged in an electrical system and a tripping apparatus [Fig. 1, control means 118] configured to identify a fault is present based on a signal from said measurement means and subsequently send a tripping signal to said switch [Fig. 1, 116] to close said switch [page 8, description and operation of Fig. 1].  
	Nunes1 and Nunes2 are analogous overvoltage protection systems.  It would have been obvious to one of ordinary skill in the art at the time of the filing of the filing of 
	However, Nunes 2 does not disclose a measurement transducer arranged on a phase line of said polyphase transformer.
	Wambsganss discloses that it is well known in the art to have a measurement means [Fig. 1, transducers 34A-34C] arranged on a phase lines [Fig. 1, phase lines A to C].  Nunes2 also discloses that the measurement/detection means can be in the form of a conventional detection unit or equipment known to the skilled person in the art.  
	All three teachings are analogous protections devices.  It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have a transducer as a measurement means, into Nunes1 as modified by Nunes2, since the electrical output of the transducer can be easily used, transmitted and processed for purpose of measurement.  
Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. 
Applicant comments on pages 3-4 of the REMARKS that “Nunes ‘217 discloses its own device for protecting the transformer (i.e., a single arrestor device 7 between the star point and ground) and there is no teaching, suggestion or motivation to replace the single arrestor device 7 of Nunes ‘217 with the device 102 of Fig. 1 of Nunes ‘238, in the particular position required by Applicants’ claims. More particularly, Nunes ‘238 discloses the use of a device 102 of Fig. 1 of Nunes ‘238 including first and second 
The Examiner points out that Nunes1 discloses an overvoltage protection devices with its arrangement of one varistor and a switch between a star point and a ground.  Nunes2 also discloses an overvoltage protection device with its arrangement of 2 varistors and a switch between any electrical system and a ground.  Both arrangements are considered prior art and use the same electrical elements such as varistor and switch.  The Examiner is replacing only the overvoltage protection arrangement of Nune1 with the arrangement of Nunes2 between the start point of Nunes1 and ground.  
Furthermore, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Applicants comments on page 5 of the REMARKS that Nunes ‘238 does not teach or suggest in any way connecting the device 102 of Nunes ‘238 to a star point of a polyphase transformer (not taught in Nunes ‘238). There is no star point in a secondary winding of Nunes ‘238.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/           Primary Examiner, Art Unit 2836